Citation Nr: 1631026	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-11 855	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar strain; discogenic disc disease and lumbar facet syndrome (lumbar spine disability).

2.  Entitlement to service connection for radiculopathy of the right lower extremity, secondary to service-connected lumbar spine disability. 

3.  Entitlement to service connection for radiculopathy of the left lower extremity, secondary to service-connected lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to June 2004, and May 2007 to October 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO denied the Veteran's claims for service connection for radiculopathy of the right and left lower extremities, claim for increase for lumbar spine disability, and the issue of entitlement to total disability rating based on individual unemployability (TDIU).   In December 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) addressing all issues was issued in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with the issues of increased rating for lumbar spine disability and service connection for radiculopathy of the right and left lower extremities in February 2014.  Although the issue of entitlement to a TDIU is a part and parcel of an increased rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009), here, the Veteran has specifically declined Board review of this issue as reflected in his substantive appeal.  Moreover, although the issue of entitlement to a TDIU was certified for appeal,  
certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  Hence, this matter is not before the Board for consideration.  

The issues of entitlement to service connection for cervical spine, hips knees, ankles, and psychiatric disabilities were raised in a May 2011 letter from Dr. N.V. and a June 2011 statement by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits);3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).

The issues of service connection for radiculopathy of the right and left lower extremities secondary to service-connected lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is at least evenly balanced as to whether, throughout the pendency of  the appeal period, symptoms of the Veteran's lumbar spine disability have most nearly approximated forward flexion to 30 degrees, but there was no ankylosis or incapacitating episodes due to intervertebral disc syndrome.

CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5237-5243 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the AOJ's September 2011 letter provided fully compliant, pre-adjudicatory notice on this claim.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his increased rating claim, which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claim as well as the criteria for establishing a disability rating, and an effective date of award.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, VA treatment records, VA examination reports, private treatment records, and statements from the Veteran.

The Veteran was also afforded VA examinations in connection with the matter decided herein, and as requested by the Board.  For the reasons indicated in the discussion below, the examination reports, along with the other medical and lay evidence of records, contains sufficient evidence by which to evaluate the Veteran's claim decided herein.  Thus, VA has fulfilled its duty to assist the Veteran in this regard and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.



Analysis

The Veteran's lumbar spine disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5237-5243, applicable to lumbar strain and intervertebral disc syndrome (IVDS).  All spine disabilities other than IVDS are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  IVDS is rated either under the general rating formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the formula for rating IVDS based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

A May 2011 letter from Dr. N.V. indicated that the Veteran has had continuing back pain that has worsened.  Specifically, Dr. N.V. explained that after spending long periods of time in certain positions, the Veteran experienced stiffness.  Dr. N.V. indicated that the Veteran had difficulty putting on his shoes, lifting heavy items, bending, squatting, crawling, climbing, and limited reaching ability.  Dr. N.V. also indicated that the Veteran could not tolerate prolonged walking, stair climbing, and constant stiffness and continuous muscle spasm.  Dr. N.V. explained that all of the symptoms and limitations result in a restriction of daily activities and social functioning.  In that regard, she stated that he is no longer able to tolerate strong physical activity or do any exercises at home, and that he has difficulty doing 
household activities.  
On the October 2011 VA examination, the Veteran reported that during flare-ups, he experienced more pain and decreased movement during morning hours.  Range of motion testing revealed forward flexion of 75 degrees with objective evidence of painful motion beginning at 45 degrees.  There was no additional limitation of motion following repetitive use testing.  The examiner noted functional loss and/or functional impairment of the thoracolumbar spine, consisting of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was localized tenderness or pain to palpation in the lumbar paravertebral muscles with no guarding or muscle spasms.  There were no incapacitating episodes over twelve months due to IVDS or ankylosis of the thoracolumbar spine noted.  There were no bowel or bladder problems noted.  

On the June 2013 VA examination, the Veteran reported that during flare-ups, he is unable to maintain a sitting or standing position more than one minute.  Range of motion testing revealed forward flexion of 50 degrees with objective evidence of painful motion beginning at 45 degrees.  There was no additional limitation of motion following repetitive use testing.  The examiner noted functional loss and/or functional impairment of the thoracolumbar spine, consisting of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was localized tenderness or pain to palpation in the lumbar paravertebral muscles with no guarding or muscle spasms.  There were no IVDS or incapacitating episodes over the 12 months due to IVDS or ankylosis of the thoracolumbar spine noted.  There were no bowel or bladder problems noted.  
.  
The Veteran has consistently reported that he experiences increased pain and difficulty with bending, stiffness, and difficulty sitting and standing during flare-ups.  Although range of motion testing conducted in the October 2011 and June 2013 VA examinations did not reflect flexion of the thoracolumbar spine limited to 30 degrees or less, the June 2013 VA examination revealed that flexion was limited to 50 degrees following repetitive-use testing and that pain began at 45 degrees.  However, the range of motion testing conducted at the examinations do not reflect the Veteran's limitation of motion during flare-ups, nor did the VA examiners address any additional limitations due to his flare-ups, and the Veteran credibly reported that he experienced flare ups that caused limitation in motion, as well as limitations in sitting and standing.  The VA examiners also noted that the Veteran's flare-up resulted in less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  Moreover, consistent with the Veteran's report of flare-ups, the May 2011 private opinion also indicates that the Veteran experiences flare-ups resulting in difficulty in bending, sitting, and standing, as well as stiffness.  Thus, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's lumbar spine disability more nearly approximate flexion limited to 30 degrees or less.  As applicable law requires that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to a rating of 40 percent is warranted for the lumbar spine disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

However, neither the VA reports of examination or treatment records indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Board has awarded the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to IVDS.

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, the benefit of the doubt doctrine is not for application and the claim for a rating higher than that assigned herein must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



ORDER

A rating of 40 percent, but no higher, for lumbar spine disability, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims for service connection for radiculopathy of the right and left lower extremities on appeal is warranted.  

There are conflicting medical opinions of record, none of which resolve the dispositive issue in this case, which is whether the Veteran has radiculopathy of the lower extremities related to his service connected lumbar spine disability. 
  
In the October 2011 VA examination report, the VA examiner noted that there was no clinical evidence of radiculopathy found at that time, and thus, could not provide an opinion without mere speculation.  Similarly, in a June 2013 VA examination, the VA examiner provided that the exam was negative for radiculopathy of the lower extremities.  

In a May 2011 letter, Dr. N.V. noted that the Veteran experiences radiculopathy and neuropathy with symptoms of numbness and pinprick sensation of the lower extremities.  Dr. N.V. also indicated that as a consequence of his lumbar spine disability he has developed hip and neck conditions, which also brings problems of radiculopathy and neuropathy.   It is unclear from this opinion whether Dr. N.V. attributed the Veteran's bilateral radiculopathy to his service-connected lumbar spine disability or his non-service connected hip and neck disabilities.

As the Veteran's claims for service connection for hip and neck conditions are being referred to the RO and such determination on these issues will have a direct bearing on the manner, the Board will defer consideration of the claim.  As deferral of the service connection claim for radiculopathy of the right and left lower extremities pending adjudication of the service connection claims for neck and hip condition is warranted, remand of the claim on appeal is appropriate.

After conducting the appropriate development, and adjudicating any of the above noted service connection claims for which appropriate claim forms are filed, the RO should readjudicate the claims for service connection for right and left lower extremity radiculopathy secondary to the lumbar spine disability.
 
Additionally, the AOJ should obtain any ongoing VA treatment records dated from October 2011 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the claims for entitlement to service connection for right and left lower extremity radiculopathy are REMANDED for the following action:

1.   Obtain any outstanding updated VA treatment records dated since October 2011.

2.  After accomplishing any additional notification and/or development deemed warranted, and adjudicating any of the above noted service connection claims for which appropriate claim forms are filed, adjudicate the claims for service connection for radiculopathy of the right and left lower extremities secondary to service-connected lumbar spine disability.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


